Appeal from a decision of ■the Unemployment Insurance Appeal Board which held claimant ineligible to receive benefits on the ground that he was unavailable for employment (Labor Law, ■§ 591, subd. 2). There is no basis in this record or in fact that the board’s determination is 'discriminatory against Puerto Ricans. Compliance with subdivision 2 of section 591 of the Labor Law does not violate claimant’s constitutionally protected right to travel. (See Matter of Sitiriche [Catherwood], 36 A D 2d 675.) Decision affirmed, without costs. Herlihy, P. J., Aulisi, Staley, Jr,, Sweeney and Simons, JJ., concur.